       Case 4:18-cv-00069-BMM Document 238 Filed 02/02/21 Page 1 of 5



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov
JEAN E. WILLIAMS
Deputy Assistant Attorney General
LUTHER L. HAJEK (CO Bar 44303)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov
Attorneys for Defendants
                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION
___________________________________
MONTANA WILDLIFE FEDERATION, ) CV 18-69-GF-BMM
et al.                              )
                                    ) DEFENDANTS’ MOTION FOR
           Plaintiffs,              ) STAY
       v.                           )
                                    )
U.S. DEPARTMENT OF THE              )
INTERIOR, et al.                    )
                                    )
           Defendants,              )
                                    )
       and                          )
                                    )
THE STATE OF WYOMING et al.         )
                                    )
           Defendant-Intervenors    )
___________________________________ )
       Case 4:18-cv-00069-BMM Document 238 Filed 02/02/21 Page 2 of 5



      Defendants U.S. Department of the Interior et al. hereby move for a stay of

the case for sixty days. The Court previously granted extensions of time for

Defendants to file a reply in support of their phase two summary judgment motion

and a response to Plaintiffs’ motion to file an amended and supplemental

complaint, and those responses are currently due February 3 and February 16,

2021, respectively. See January 25 and 27, 2021 Orders, ECF Nos. 235 & 237. A

summary judgment hearing is scheduled for February 18, 2021. Defendants now

request a stay of these deadlines and the litigation. Defendants request this stay to

allow new administration officials additional time to evaluate the litigation.

Plaintiffs do not oppose this motion. Defendant-Intervenors State of Wyoming and

Western Energy Alliance oppose this motion.

      On January 20, 2021, Acting Secretary of the Interior Scott de la Vega

issued a secretarial order withdrawing the delegation to officials within the U.S.

Bureau of Land Management (“BLM”) to take certain actions regarding public

lands. See Sec. Order No. 3395, Ex. 1. Among other things, the secretarial order

temporarily suspends the delegation of the authority to approve applications for

permits to drill on BLM land. See id. § 1.g. It does not, however, affect existing

operations under valid leases. Id. Because the delegation of the authority has been

suspended, the approval of such permits is reserved to officials within the

Secretary’s Office or the Solicitor of the U.S. Department of the Interior. Id. § 4.

                                          1
       Case 4:18-cv-00069-BMM Document 238 Filed 02/02/21 Page 3 of 5



      In addition, on January 27, 2021, President Joseph R. Biden issued an

executive order regarding climate change policy. See Exec. Order No. 14008,

Tackling the Climate Crisis at Home and Abroad, 86 Fed. Reg. 7,619 (Jan. 27,

2021). The order states:

      To the extent consistent with applicable law, the Secretary of the
      Interior shall pause new oil and natural gas leases on public lands or
      in offshore waters pending completion of a comprehensive review and
      reconsideration of Federal oil and gas permitting and leasing practices
      in light of the Secretary of the Interior’s broad stewardship
      responsibilities over the public lands and in offshore waters, including
      potential climate and other impacts associated with oil and gas
      activities on public lands or in offshore waters.

Id. § 208, 86 Fed. Reg. at 7,624-25.

      The Court may issue a stay pursuant to its inherent authority to manage its

docket in order to preserve judicial economy. See Landis v. N. American Co., 299

U.S. 248, 254 (1936); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). In

considering whether to grant a stay, the Court should consider the competing

interests involved, including the harm that may result to any parties who oppose

the stay. See CMAX, 300 F.2d at 268. The Court should also consider whether

granting the stay may simplify the issues that the Court must resolve. See id.

      Defendants request a stay in order to allow incoming officials the

opportunity to evaluate the litigation in light of these and other changes in policy

direction. Although it is unclear whether the orders described above will directly

impact the issues in this litigation, these orders do impact oil and gas leasing on

                                          2
       Case 4:18-cv-00069-BMM Document 238 Filed 02/02/21 Page 4 of 5



federal public land, which is the subject of this suit. Granting a stay will allow

new officials to determine whether and how these new orders and the policy

direction described therein impact the government’s position in this case.

      Accordingly, Federal Defendants request that the case be stayed for sixty

days as set forth in the attached proposed order.

      Respectfully submitted this 2nd day of February, 2021.

                                        MARK STEGER SMITH
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office
                                        2601 Second Avenue North, Suite 3200
                                        Billings, MT 59101
                                        Ph: (406) 247-4667; Fax: (406) 657-6058
                                        mark.smith3@usdoj.gov

                                        JEAN E. WILLIAMS
                                        Deputy Assistant Attorney General

                                        LUTHER L. HAJEK (CO Bar 44303)
                                        United States Department of Justice
                                        Environment and Natural Resources
                                        Division
                                        999 18th St., South Terrace, Suite 370
                                        Denver, CO 80202
                                        Ph: (303) 844-1376; Fax: (303) 844-1350
                                        luke.hajek@usdoj.gov

                                        Attorneys for Federal Defendants




                                          3
       Case 4:18-cv-00069-BMM Document 238 Filed 02/02/21 Page 5 of 5



                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing is being filed with the Clerk of the
Court using the CM/ECF system, thereby serving it on all parties of record on
February 2, 2021.

                                        /s/ Luther L. Hajek
                                        LUTHER L. HAJEK
                                        Counsel for Federal Defendants




                                          4
